COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  James Griffis,                                  §               No. 08-22-00141-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                368th District Court

  Kevin Dale Didway, William Mark                 §               of Williamson, Texas
  Didway, and Emma Gene Didway Griffis,
                                                  §               (TC# 22-0216-C368)
                         Appellees.
                                                  §

                                                  §

                                               §
                                             ORDER

       The clerk’s record was filed on July 12, 2022, and upon further review of the record, it

appears that the Order on Motions for Summary Judgment does not contain the Judge’s signature.

       Therefore, the Court ORDERS that the Honorable Rick J. Kennon, Judge for 368th District

Court at Law of Williamson, Texas, enter a corrected order including the Honorable Rick J.

Kennon’s signature. The corrected Order shall be filed with the District Clerk of Williamson

County, Texas, and the District Clerk shall prepare a supplemental clerk’s record which will

include the corrected order and file it with this Court on or before July 30, 2022.

       IT IS SO ORDERED this 20th day of July, 2022.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.